Citation Nr: 1201744	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected Bell's palsy left side of face, post-operative residuals, to include consideration of an extraschedular evaluation.  

2.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.  

3.  Entitlement to a compensable evaluation for the service-connected sinusitis.  

4.  Entitlement to service connection for the residuals of prostate cancer, claimed as due to herbicide exposure.    

5.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure.    

6.  Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected sinusitis.  

7.  Entitlement to service connection for a lumbar spine disorder.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, claimed as secondary to the residuals of prostate cancer.  

9.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1983.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in July 2009.  A transcript of this hearing has been associated with the Veteran's claims folder.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include obtaining outstanding private treatment records and scheduling various VA examinations, in November 2009.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental Statement of the Case (SSOC) issued in September 2011, confirmed and continued the previous denials.  

In a September 2011 rating decision, the RO assigned a rating of 30 percent for the service-connected Bell's palsy, left side of face, post-operative status residuals, effective on October 11, 2005.  

As such, the Board has recharacterized the issue regarding the Veteran's Bell's palsy, left side of face, post-operative status residuals, as that set forth on the title page of this decision.  

Of preliminary importance, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including depression, as evidenced by various lay statements submitted by him, which discuss his depression and anxiety symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as that of service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder.  

Finally, the record also is found to reasonably raise the question of whether the Veteran has been rendered unemployable due to his service-connected disabilities.  Hence, a claim for a TDIU rating has been listed on the title page.  

The issues of service connection for an acquired psychiatric disorder, to include depression and anxiety and sleep apnea and entitlement to a TDIU rating are being remanded to the RO via the AMC.  



FINDINGS OF FACT

1.  The Veteran is currently receiving the highest schedular rating of 30 percent assignable for the service-connected Bell's palsy left side of face, post-operative residuals; referral for extraschedular consideration is not warranted.    

2.  The service-connected bilateral hearing loss disability is not shown to be manifested by worse than Level I hearing in the right ear or Level I hearing in the left ear.  

3.  The Veteran has presented credible lay assertions to show that he experiences certain manifestations of sinusitis, to include symptoms of nasal obstruction, hypertrophied turbinates, and heavy, yellowish and green mucus, on a frequent basis, for which he has been treated with antibiotics and over the counter medications.  

4.  The service-connected sinusitis is manifested by a disability picture that more nearly approximates that of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

5.  The Veteran has presented credible lay assertions to show that his active duty service in Thailand included working around various aircraft on the runway near to where various chemical defoliants had been sprayed and that he visited the Republic of Vietnam enroute to his duty station in Thailand.  

6.  The currently demonstrated prostate cancer and diabetes mellitus are shown as likely as not to be due to herbicide exposure to which the Veteran is presumed to have been exposed during service .  

7.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a lumbar spine disorder beginning during his active duty service.  

8.  The currently demonstrated lumbar spine degenerative changes is shown as likely as not to be due to an injury or other event of the Veteran's extensive period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected Bell's palsy left side of face, post-operative residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a including Diagnostic Code (DC) 8207 (2011).  

2.  The criteria for the assignment of a compensable evaluation for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 including DC 6100 (2011).  

3.  The criteria for the assignment of a 10 percent rating, but not higher for the service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97 including DC 6513 (2011).  

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of prostate cancer is due to his presumed exposure to Agent Orange that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

5.  By extending the benefit of the doubt to the Veteran, his disability manifested by Type II diabetes mellitus is due to his presumed exposure to Agent Orange that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

6.  By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar spine degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2001, September 2005, November 2005, December 2005, March 2006, May 2008 and November 2009 letters.  

The March 2006, May 2008 and November 2009 letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These claims were readjudicated in a September 2011 SSOC.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  

However, The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded two hearings and submitting numerous written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disabilities and the nature and etiology of his claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various service records, private treatment records, and Social Security Administration (SSA) records identified by the Veteran have been associated with the claims file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

General Legal Criteria 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As will be discussed, the Veteran contends that he had brief contact with the land of the Republic of Vietnam and had extended active duty service in Thailand at the KRTAFB.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197   (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Court in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

VA's Adjudication Procedures Manual, M21-1MR states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases, including Korat, during the Vietnam era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21-1MR, IV.ii.2.C.10.q.  Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served at one of the Royal Thai Air Force Bases, including Korat, if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus, become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Additionally, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (a).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Specific Legal Criteria 

Bell's Palsy

Under the applicable criteria, the ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  

Diagnostic Code 8207 provides: 

Seventh (facial) cranial nerve

Paralysis of:  

30%	Complete;  

20%	Incomplete, severe;  

10%	Incomplete, moderate.  

Note: Dependent upon relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a, DC 8207 (2011).  


Hearing Loss 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable (no percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  

To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI, Table VII, and Table VIa.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  

When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  

The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

As will be discussed, the Veteran has not asserted that there is any deficiency in the most recent VA audiology examination.  


Sinusitis

Under the applicable criteria, ratings for sinusitis, maxillary, chronic (Diagnostic Code 6513), are evaluated under the General Rating Formula for Sinusitis (DC's 6510 through 6514).  

The General Rating Formula for Sinusitis (DC's 6510 through 6514) provides:  

50%	Following radical surgery with chronic osteomyelitis, or; near constant 	sinusitis characterized by headaches, pain and tenderness of affected sinus, 	and purulent discharge or crusting after repeated surgeries;  

30%	Three or more incapacitating episodes per year of sinusitis requiring 	prolonged (lasting four to six weeks) antibiotic treatment, or; more than six 	non-incapacitating episodes per year of sinusitis characterized by headaches, 	pain, and purulent discharge or crusting;  

10%	One or two incapacitating episodes per year of sinusitis requiring prolonged 	(lasting four to six weeks) antibiotic treatment or three to six non-	incapacitating episodes per year of sinusitis characterized by headaches, pain, 	and purulent discharge or crusting;  

0%	Detected by X-ray only.  

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513 (2011).  


Standard of Review

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Bell's Palsy

At the outset, the Board notes that the Veteran is service connected for Bell's palsy, left side of face, post-operative status residuals.  The rating criteria for this disability involves evaluation of paralysis of the seventh (facial) cranial nerve.  See 38 C.F.R. § 4.124a, DC 8207.  As noted, in September 2011, the RO assigned an evaluation of 30 percent, effective on October 11, 2005, which is the maximum rating awarded under DC 8207.  

The Board has reviewed the rating schedule and finds that higher ratings are available under 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405, 8210, 8310, 8410, 8212, 8312, and 8412; however, these provisions require complete paralysis, neuritis or neuralgia of the fifth (trigeminal) cranial nerve, complete paralysis, neuritis or neuralgia of the tenth (pneumogastric, vagus) cranial nerve, and complete paralysis, neuritis or neuralgia of the twelfth (hypoglossal) cranial nerve.  

The Board finds that the service-connected Bell's palsy, left side of the face, post-operative status residuals is not shown to have resulted in complete paralysis, neuritis or neuralgia of the fifth (trigeminal) cranial nerve, complete paralysis, neuritis or neuralgia of the tenth (pneumogastric, vagus) cranial nerve, and complete paralysis, neuritis or neuralgia of the twelfth (hypoglossal) cranial nerve, manifestations which are not present in this case according to the medical record and the Veteran's own contentions.  

Based on the affected body part, it is most adequately evaluated under the criteria for evaluating the seventh (facial) cranial nerve.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Because 30 percent is the highest rating available under the schedular criteria for paralysis of the seventh (facial) cranial nerve, the question remaining in this decision is whether an evaluation in excess of 30 percent is assignable on an extraschedular basis.  This will be addressed in a separate section hereinbelow. 


Bilateral Hearing Loss

The Veteran asserts that he is entitled to a compensable rating for his service-connected bilateral hearing loss, currently evaluated under DC 6100.  38 C.F.R. § 4.85.  He reports being unable to hear conversational speech, especially in the presence of background noise.  

The Board has reviewed the evidence of record, and for reasons that will now be expressed, finds that the Veteran's overall level of impairment is not consistent with the criteria for a compensable evaluation for his bilateral hearing loss.  

In this regard, on VA audiology examination, dated in October 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
30
60
30
LEFT
15
15
20
45
24

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  The Veteran was diagnosed with right ear sensorineural, high frequency, mild to moderately severe hearing loss, and with left ear sensorineural, high frequency, moderate hearing loss.  

On VA authorized audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
2000
4000
Average
RIGHT
15
15
35
55
30
LEFT
15
15
20
45
24

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  The Veteran was diagnosed with right ear sensorineural, high frequency, mild to moderately severe hearing loss, and with left ear sensorineural, high frequency, moderate hearing loss.  

On VA audiology examination, dated in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
20
55
25
LEFT
15
15
45
60
34

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  

The Veteran was diagnosed with right ear sensorineural, high frequency, mild to moderately severe hearing loss, and with left ear sensorineural, high frequency, mild to moderately severe hearing loss.  The examiner observed that the hearing loss had significant effects on the Veteran's occupation in the form of hearing difficulty.  

On VA audiology examination, dated in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
20
55
25
LEFT
15
15
45
60
34

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  

The Board finds the October 2005, February 2007, and September 2011 VA examinations to be lacking in that the examiners failed to elicit information concerning the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The remaining evidence suggests that some occupational impairment is caused by the service-connected bilateral hearing loss.   

Here, the May 2010 VA examiner elicited information concerning the functional effects of the Veteran's hearing loss, noting that his hearing disability has significant effects on his occupation, due to hearing difficulty.  

Moreover, the Veteran testified that he is unable to hear conversational speech, especially in the presence of background noise, but has not described functional impairment beyond this.    

Applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level I in the right ear, and of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

Hence, after considering all of the medical evidence of record and applying the methods for evaluating hearing loss to the audiometric results, the Veteran's service-connected bilateral hearing loss is not found to warrant a compensable rating under 38 C.F.R. § 4.85.  

The Board acknowledges the difficulties that the Veteran experiences as a result of his hearing loss; however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  

Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In essence, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board finds that a preponderance of the evidence is against the Veteran's claim, and a compensable rating for the service-connected bilateral hearing loss must be denied for the entire period of the appeal.  Hart, supra.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Sinusitis

During his hearing testimony in July 2009, the Veteran reported experiencing sinus symptoms that were severe enough to warrant corrective surgery and that his private physician ultimately refused to perform the surgery due to the Veteran's high blood pressure.  He noted that his physician wanted to use a laser to shrink "something" so that he could get more air pressure, which is why a CPAP machine was prescribed.  He reported having heavy, yellowish mucus, for which he is treated with antibiotics, on at least a yearly basis.  

On this record, the Board finds that the service-connected sinusitis is manifested by a disability picture that more nearly approximates that of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

In this regard, a private treatment record, dated in March 2005, showed a reported history of nasal obstruction and chronic sinusitis for which the Veteran was being treated by an otolaryngologist.  A July 2005 private treatment record showed observations that the Veteran had greenish yellow phlegm with nocturnal cough, no runny nose, fevers or chills.  An examination revealed clear lungs, and the Veteran was diagnosed with bronchitis.  

In December 2005, the Veteran underwent a VA nose, sinus, larynx, and pharynx examination and complained of difficulty breathing at night, for which he had been using a continuous positive airway pressure machine for approximately six months.  He reported having significant postnasal drainage as well as occasional bleeding.  

The examiner noted he had been treated in the past for sinusitis without radiological confirmation, the last being over a year ago.  The Veteran denied undergoing surgery on his nose or sinuses and indicated that he had not seen an allergist and did not feel that he had allergies.  The Veteran noted that he was not on medication for his nose or sinuses, and currently was complaining of nighttime congestion as well as drainage.  

On examination, a computed axial tomography scan performed just prior to the examination showed some minimal mucous membrane thickening in the right frontal sinus and the left ethmoids, but the examiner noted that it appeared to be minimal in amount and might be directly related to the use of a continuous positive airway pressure machine.  The nose and sinuses were observed on computed axial tomography scan to be normal.  

Further, an examination of the external nose was normal with the vestibule being normal and the septum was midline.  The turbinates, meatus and floor of the nose were all normal, and the internal nasal mucosa showed the typical drying of a continuous positive airway pressure user.  

The examiner provided an impression of changes of the internal nose of an atrophic nature, probably secondary to the use of continuous positive airway pressure machine, minimal mucous membrane thickening in the right frontal and left ethmoid area, and no current evidence of acute or chronic nose or sinus disease otherwise.   

An accompanying mini CT scan of the paranasal sinuses of the same date included findings of a small amount of mucosal thickening involving the ethmoid and sphenoid sinuses, and some nasal turbinate swelling noted on the left.  

In February 2007, the Veteran underwent a VA nose, sinus, larynx, and pharynx examination for his sinus problems after being treated by a private physician for a sinus infection without undergoing a CT scan.  On examination, the examiner observed a completely normal CT scan of the nose and sinus areas; normal external nose; normal vestibule; midline septum; normal turbinates, meatus and floor of the nose; and normal internal nasal mucosa.  

The examiner provided an impression of no current evidence of acute or chronic nose or sinus disease.  An accompanying mini sinus CT scan report, also dated in February 2007, shows an impression of mild rightward nasal septal deviation, minimal sphenoid sinus inflammatory changes suggested, similar to the comparison study, and essentially clear partially imaged paranasal sinuses.  

More recently, in May 2010 the Veteran underwent a VA nose, sinus, larynx, and pharynx examination.  Here, the examiner noted that the Veteran primarily complained of drainage.  It was noted that he was treated once for an undocumented radiologically sinus infection with Bactrim.  The examiner indicated that the Veteran never had a CT scan prior to the last one or after the last one performed in 2007.  

The Veteran noted that he only used over-the-counter medications for nasal drainage and denied undergoing any surgery on his nose or sinuses.  The examiner observed that a CAT scan performed prior to the examination was normal; the vestibule was normal; the septum was midline; and the turbinates, meati the floor of the nose were all normal, as was the internal nasal mucosa.  

The examiner offered an impression that was exactly the same as the result of the 2006 to 2007 evaluation and noted there was no current evidence of acute or chronic nose or sinus disease.  

As noted, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the Veteran's case, the Board finds the Veteran's assertion that he experiences greenish yellow phlegm, nasal drainage, and nasal obstruction to be credible.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this regard, the private treatment records and the Veteran's testimony and lay statements suggest that he experienced sinus symptoms, for which he was treated with antibiotics, on at least a yearly basis, and in 2005, multiple times a year.  

The Board notes that when the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

While the December 2005, February 2007, and May 2010 VA examiners have observed no current evidence of acute or chronic nose or sinus disease, his testimony and written statements describing significant postnasal drainage as well as occasional bleeding, along with private treatment records indicating treatment for sinusitis.  

Accordingly, on this record, the Board finds that his sinusitis is productive of a disability picture that more closely resembles that of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

However, the Board finds that the record does not show, and the Veteran has not asserted, that his sinusitis is productive of a level of impairment manifested by  three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Accordingly, on this record, an increased rating of 10 percent, but no more for the service-connected sinusitis is assignable for the entire period of the appeal.  38 C.F.R. §§ 4.7, 4.7.  See Hart, supra.  


Prostate Cancer and Type II Diabetes Mellitus

The Veteran asserts that his prostate cancer and Type II diabetes mellitus is due to Agent Orange exposure resulting from his service in Thailand during the Vietnam Era or incident to a brief visit to Saigon, Vietnam.  

During his hearing testimony, the Veteran reported that, while serving as a jet mechanic and aircraft maintenance specialist, he would unload and inspect aircraft after they had flown over areas contaminated by herbicides.  He noted that squadrons, including both Air Force and Army aircraft, that flew over Vietnam were deployed in Thailand and that he was responsible for servicing these aircraft without using decontamination gear.  

The Veteran asserted being exposed to chemical defoliants while working on the flight line because the perimeters of the runways were sprayed with defoliant and added that the perimeter of the base was defoliated for security reasons.  

Additionally, the Veteran testified that he was briefly in the Republic of Vietnam while traveling on his way to Thailand when his aircraft landed in Saigon, Vietnam for a couple of hours.  

Of preliminary importance, the record indicates the Veteran was first diagnosed with Type II diabetes mellitus in 1992, many years after his discharge from service.   

However, as noted, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the diseases listed in 38 C.F.R. § 3.309(e), which include prostate cancer and Type II diabetes mellitus.  

Although the service treatment records are negative for any findings of or treatment for prostate cancer or for Type II diabetes mellitus, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Specifically, the record on appeal includes a private surgical pathology report from March 2002 showing that a prostate biopsy was positive for cancer.  He was clinically diagnosed shortly thereafter, and his prostate was removed in July 2002.  Further, a private treatment record, dated in September 1994, shows the Veteran was first diagnosed with diabetes mellitus in 1992.  

In this regard, the service personnel records show that the Veteran's military occupational specialty with the US Air Force was aircraft maintenance specialist, and that from April 1967 through September 1968 he was stationed at KRTAFB in Thailand.  

These records also confirm that he performed preflight, post flight, and calendar inspections on F-105 aircraft, supervised all maintenance accomplished on his assigned aircraft, and serviced aircraft and operated ground power equipment for checking aircraft systems, while serving in the capacity of crew chief.  

Having reviewed the entire record, the Board finds the Veteran's statements overall to be internally consistent, corroborated by his service records and, thus, credible.  Moreover, the Board finds no reason to doubt the credibility of the Veteran's testimony regarding the circumstances of his service.  

His lay assertions may serve to support his claim of service connection by verifying the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, on review of the entire record, the Board finds that the Veteran's lay assertions are credible and tend to show that he as likely as not did visit the Republic of Vietnam while enroute to Thailand in connection with his active service.  

In sum, on this record, the Veteran is presumed to have been exposed to herbicide agents during service and to have been diagnosed with prostate cancer in 2002 and Type II diabetes mellitus in 1992.   

In resolving all reasonable doubt in the Veteran's favor, service connection for prostate cancer and for Type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


Lumbar Spine Disorder

During his July 2009 hearing, the Veteran testified that he suffered from a lumbosacral spine disorder due to performing heavy maintenance work, including making landing gear changes, canopy changes, wing flow changes, and rebuilding crashed aircraft.  

The Veteran claimed that the nature of the work caused right hip problems, and that, when discharged from service, he became employed by the US Postal Service, which aggravated his back disorder.  

The Veteran noted that he was diagnosed with herniated discs in his back in 1990 or 1991, as well as lumbar degenerative disc disease, for which he underwent surgery.  

In this regard, the service treatment records generally show the Veteran reported having recurrent back pain on his separation Report of Medical Examination in March 1983, but are otherwise negative for findings of any lumbosacral spine pathology or complaint.  

In October 1983, the Veteran underwent a VA examination, during which he complained of lower back pain "(lumbago)" and reported having pain and stiffness in the cervical and lumbosacral spine for five or six years.  

The examiner observed normal gait and configuration of the spine with no evidence of paravertebral muscular spasm, a normal range of bending and rotation ability of the lumbosacral spine, and no evidence of spinal root compression syndrome.  

The examiner observed that most of the Veteran's complaints were related to the right hip.  He was diagnosed with mild multiple degenerative joint disease and degenerative spondyloarthrosis of the lumbosacral spine.  The X-ray examination of the lumbar spine did not detect any degenerative changes.  

The private treatment records show that the Veteran was first treated for herniated lumbar disc in September 1991.  Specifically, a September 1991 private discharge summary revealed that the Veteran, a postal carrier, woke up with severe spasm in his low back, but with no radicular symptoms until 24 hours later when he noted an acute onset of severe right radicular pain.  

An MRI scan obtained prior to admission revealed a large herniated disc at the L5 to S1 level that appeared to be primarily towards the right.  On the date of the admission, the Veteran was taken to the operating room and underwent a right semi-laminectomy-diskectomy at the L5 to S1 level with right S1 foraminotomy.  

An April 1998 statement from the Veteran's private physician indicated that the Veteran was employed as a mail carrier, with duties entailing a significant amount of sitting, writing, bending, lifting, and delivering of packages and postal materials of significant weight.  The physician noted a history of degenerative lumbar disc disease, for which the Veteran had previously undergone surgery for a ruptured disc in September 1991.  

The physician added that the Veteran had since returned to work, but had several exacerbations of difficulties emanating from his lumbar spine.  The physician reported that an MRI study was performed that demonstrated progressive degenerative disc disease at the level above his previous operation.  

The physician opined that the physical nature of the Veteran's work placed a great stress on the lumbar spine and was contributing to the progression of the lumbar disc disease.  

An October 1998 statement from another private physician showed that the Veteran was initially diagnosed with lumbar disc disease and herniated lumbar disc, and underwent surgery in 1991 and that, at that time, the problem was not defined as work related.  He then experienced a second disc herniation problem in March 1998, which was felt to be work related.  

The examiner opined that the first disc herniation was probably work related as well, although it was not recognized as such at the time.  

In March 2003 a private physician provided a statement that reflects findings of improvement of back pain upon the Veteran's retirement.  The Veteran was observed to be a well developed obese male in no acute distress.  

A review of an MRI scan of the lumbar spine revealed degenerative disc disease at both L4 to L5 level and L5 to S1 level, with a small, 2 mm disc fragment on the right at the L5 to S1 level.  

The physician noted that the Veteran's complained of a "weak back" secondary to his obesity and his deconditioning and recommended that a sensible weight loss regimen and prescribed physical therapy to show him how to exercise.  

At a VA spine examination in April 2010, the examiner noted that, in December 1979, the Veteran was treated for recurrent cervical spasm and headaches, for which he was sent to physical therapy.  In June 1979, the Veteran was treated for neck and trapezius pain, and in 1981, it was noted that he was treated for right hip pain.  

The examiner observed there was no mention of low back pain in the files.  The Veteran reported a date of onset of his symptoms in 1975 while he was in the military, but denied discrete injury, and reported that heavy lifting caused his back problems.  

Here, the Veteran was diagnosed with lumbar spondylosis.  The examiner noted that the Veteran was currently suffering from degenerative changes to his spine, and that the available records only noted cervical issues and some right hip pain, although the Veteran reported that he was misdiagnosed at the time.  

The examiner opined that the current records did not support any causative nature of the previous injuries with the current symptomatology and concluded that it was not likely that the current complaints of lumbar spondylosis were related to his cervical spasm and right hip pain that he suffered while on active duty.  

While the recently obtained VA medical opinion does not to relate the current low back condition to service, the Board acknowledges that the October 1983 VA examination showed complaints of pain and stiffness in the lumbosacral spine for five or six years.  

To the extent that the initial VA examination shortly after service also entered a diagnosis relative to chronic low back disease, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated low back degenerative changes as likely as not is due to recurrent injury that began during the Veteran's extensive period of active service.  

Moreover, the Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a recurrent low back condition beginning in service.  

The Veteran is deemed competent to describe overt physical manifestations of his lumbar spine disorder, to include pain and discomfort, per Layno v. Brown, 6 Vet. App. 465 (1994), as these particular symptoms are capable of lay observation.  

In resolving all reasonable doubt in the Veteran's favor, service connection for low back degenerative changes is warranted.  


Extraschedular Considerations

The above determinations regarding the assignment of increased ratings for the service-connected disabilities are based upon consideration of the applicable schedular criteria.  

However, neither the Bell's palsy left side of face, sinusitis nor the bilateral hearing loss are not shown to be productive of an unusual or exception disability picture that would render the application of established rating standards impractical in this case.  

In this regard, these disability pictures are adequately contemplated by the rating schedule, in terms of the identified manifestations and are reasonably addressed by the assigned ratings in accordance with the standards as established for purpose of evaluating the severity of each of these service-connected disabilities in terms of the overall system for paying compensation.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  




ORDER

An increased evaluation in excess of 30 percent for the service-connected Bell's palsy, left side of face, post-operative status residuals is denied.  

A compensable rating for the service-connected bilateral hearing loss is denied.  

An increased rating of 10 percent, but not higher for the service-connected sinusitis is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Service connection for prostate cancer is granted.  

Service connection for Type II diabetes mellitus is granted.  

Service connection for a lumbar spine degenerative changes is granted.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of TDIU.  

The Board notes that the Veteran is no longer currently employed, and that by his own admission, it is due to his retirement.  He was employed for more than 20 years with the US Postal Service.  Significantly, he is in receipt of SSA benefits due to a primary diagnosis of diabetes mellitus, and secondary diagnosis of obesity and back pain.  

Additionally, a private treatment record, dated in August 1998, suggests that the Veteran's main limiting factor in his continued employment is his non-service-connected lumbar spine disorder, but that he is also limited by underlying chronic medical problems, to include his now service-connected diabetes.  

Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his now-service-connected Type II diabetes mellitus and other service-connected disabilities.  See Rice v. Shinseki, supra.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

In connection with the claimed sleep apnea, the May 2010 VA nose, sinus, larynx, and pharynx examination report showed that the Veteran was treated once for an undocumented radiologically sinus infection with Bactrim.  The examiner observed that a CAT scan performed prior to the examination is normal, the vestibule is normal, the septum is midline, the turbinates, meati, and the floor of the nose are all normal, as is the internal nasal mucosa.  

The examiner offered an impression that was exactly the same as the result of the 2006 to 2007 evaluation, and noted there was no current evidence of acute or chronic nose or sinus disease.  

In an addendum, dated in September 2011, the examiner opined that the Veteran's claimed sinusitis less likely as not aggravated or caused the sleep apnea.  The examiner based this opinion on the fact that there was no current evidence of sinusitis, acute or chronic.  

The Board accords the September 2011 addendum opinion little probative value as the examiner merely provided another statement as to whether there was any aggravation of the sleep apnea by the service connected sinusitis.  The examiner based this opinion on the fact that mere fact that there was no current evidence of sinusitis on examination.  

However, this examiner did not fully assess the Veteran's lay assertions about his service-connected sinusitis in providing this opinion, nor did the examiner discuss any of the private treatment records or the Veteran's spouse's statement, relating longstanding sleeping difficult to events in service or to nasal obstruction caused by the service-connected chronic sinusitis.  

To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing, Tucker v. West, 11 Vet. App. 369, 374 (1998)).  

Additionally, the Board finds that the private physicians' findings from treatment in 2001, 2002, and 2005, constitute probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In this regard, these records show a long history of snoring and chronic sinusitis, and observations of prominent nasal turbinates that were causing airway obstructions, for which the Veteran tried steroid nasal sprays and Claritin without relief.  

Moreover, the Veteran has presented consistent and probative written lay testimony that he has experienced sleep apnea since service due to his chronic sinusitis.  The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his difficulty breathing while sleeping, and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Further, the Veteran's wife's statement regarding observations of his having a snoring problem since 1977 serve to corroborate his testimony.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the entire record, the Board finds that another VA examination is required to determine the nature and likely etiology of the claimed sleep apnea.   

With respect to the claimed acquired psychiatric disorder, during his July 2009 hearing, the Veteran denied undergoing treatment for his claimed depression, and expressed his belief that it stemmed from his now service-connected residuals of prostate cancer and other service-connected disabilities.  He reported that after his prostate was removed, the side-effects of the procedure caused urinary incontinence and impotence, which causes him to be depressed.  

The Veteran denied being treated by any private or VA doctors specifically for the claimed depression, but noted that he is counseled by his primary care physician and urologist.  

A private treatment record, dated in August 2009, shows a past history significant for anxiety and depression related to the diagnosis of prostate cancer.  The physician noted that occasional urinary incontinence related to the management and treatment of his prostate cancer, and erectile dysfunction, have occasionally led to depressive symptoms.  

The Board notes that the Veteran has not yet been evaluated by a psychologist, psychiatrist or other mental health care provider to determine if he currently has an acquired psychiatric disorder, to include anxiety disorder and depressive disorder on a direct or secondary basis.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hence, the Veteran should be scheduled for a VA psychiatric examination to identify and evaluate any psychopathology present, to specifically include depression and anxiety.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board notes that the Veteran has not yet been provided with notice addressing the types of evidence needed to substantiate a claim for increase to include on the basis of a TDIU rating, nor has he been provided with a notice letter addressing the types of evidence needed to substantiate a claim for service connection on a secondary basis, to include the statutory requirements of 38 C.F.R. § 3.310.  Hence, the RO should provide the Veteran with such notice on remand.  

Further, the Board notes that the outcome of the service connection claim could affect the disposition of the issue of entitlement to a TDIU rating.  As such, a Board adjudication on this issue must be deferred until the development on the service connection claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991), and Rice v. Shinseki, 22. Vet. App. 447 (2009).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim for increase to include on the basis of a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  

2.  The RO should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim of service connection on a secondary basis, to include the statutory requirements of 38 C.F.R. § 3.310, and the relative duties of VA and the claimant in obtaining such evidence.  The RO should also ask that he identify any and all sources of treatment, as well as any additional information, for his claimed acquired psychiatric disorder, and to furnish signed authorizations for release to the VA any information in connection with each non-VA source identified.  

3.  The RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed psychopathology, to include schizophrenic disorder, anxiety disorder, and depression.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's and his father's lay assertions.  A notation to the effect that this record review too place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

All clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current innocently acquired psychiatric disability had its onset during service or otherwise was caused or aggravated by a service-connected disability.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  The RO also should schedule the Veteran for a VA examination determine the nature and likely etiology of the claimed sleep apnea.  The Veteran's claims file must be made available for review by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

After examining the Veteran and reviewing the entire record including the credible lay assertions, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current sleep apnea had its clinical onset during service or was due to an event or incident of that service or otherwise was caused or aggravated by service-connected disability.   

5.  After completing all indicated development, the RO should readjudicate the matters matter remaining on appeal  in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


